Title: To James Madison from William Hull, 13 November 1806
From: Hull, William
To: Madison, James



Sir,
Detroit 13th. Novr. 1806.

There has been very considerable sensibility lately excited here on account of our proceedings under the act of Congress, granting donations to the Inhabitants of Detroit.
The Governor & Judges or any three of them are authorized to execute that act.  It was some time before any three could agree on any System for its execution.  During this disagreement, it being a matter of interest, much agitation was excited.  The donees contended, that it was the intention of Congress that they should have the most valuable lots, and all who had purchased lots from this Goverment, insisted on those lots being considered as donations.
The Governor & Judges have now agreed on a System, which I beleive will give general satisfaction.  The storm seems to have abated, and I presume every thing will be tranquil.
A very unfortunate event took place here a few days ago.  Michonce, or the little Bear, the principal Cheif of the Chipawa Nation committed an outrageous Murder on one of his Nation at this place.
He was immediately arrested by the Marshall & committed to prison.  He gives as a reason, that the deceased was a bad man, that he had murdered a number of the Nation, & had last summer given him poison & had lately attempted again to poison him.  Being at the head of the Nation, & by their laws & Customs having all the powers of government vested in him, he considers that he only did his duty.
As soon as he had committed the act & before he was arrested, he came to me & informed what he had done.
I have been thus particular, because it is my intention to transmit the Sentence of the Court, to the President, before it is carried into effect, provided he should be condemned.
He is a very powerful Cheif, has a very numerous family & connections.  Their residence is on the River Huron, of Lake St. Clair, about thirty miles north of this place.  They have made some threats, but I think they will not dare to commit any outrage.  I am, with very great respect, your Most obedt. Servt.

William Hull

